 Case: 5:17-cv-00338-KKC Doc #: 51 Filed: 10/03/19 Page: 1 of 7 - Page ID#: 1090




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

TIMOTHY ROBINSON, on behalf of T.R., a
Minor,

       PLAINTIFF
                                                       CIVIL ACTION NO. 5:17-cv-0338-KKC
v.

ELI LILLY AND COMPANY,

DEFENDANT




     ELI LILLY AND COMPANY’S OPPOSITION TO PLAINTIFF’S MOTION TO
                               COMPEL

               Earlier this week, the Court granted Eli Lilly and Company’s (“Lilly’s”) motion

for a protective order to prevent depositions of two company employees. See Oct. 1, 2019 Order

(Dkt. No. 50). The Court found that such testimony would not “address the narrow issue of

general causation” and that there had been no indication Plaintiff’s sole causation expert required

the deposition testimony of either witness. Plaintiff now seeks to compel the production of

disproportionality analyses of Prozac conducted by Lilly’s safety group since 2011. Dkt. No. 44.

The motion should be denied for the same reasons.

               The Court has limited this phase of discovery to general causation, which is

designed to test whether Plaintiff can prove through admissible expert testimony that Prozac is

capable of causing “aortic stenosis or similar cardiac [malformations].” See Nov. 5, 2018

Scheduling Order at 2 (Dkt. No. 20). Disproportionality analyses, however, are not a valid tool

for assessing a causal relationship between a drug and an adverse event, a fact which Plaintiff’s
 Case: 5:17-cv-00338-KKC Doc #: 51 Filed: 10/03/19 Page: 2 of 7 - Page ID#: 1091




sole causation expert freely admits and which FDA has stated in guidance to the pharmaceutical

industry. Because the documents cannot establish causation and do not inform the opinions of

Plaintiff’s expert, they are irrelevant in this general causation phase of the litigation.

I.       DISPROPORTIONALITY ANALYSES ARE NOT RELEVANT TO
         PLAINTIFF’S GENERAL CAUSATION CASE

                    Disproportionality analysis is a data-mining tool that screens adverse event report

(“AER”) databases for drug-event pairs that diverge from expected reporting patterns in order to

detect potential safety signals. See, e.g., FDA Guidance for Industry, Good Pharmacovigilance

Practices and Pharmacoepidemiologic Assessment (Mar. 2005) (“FDA Guidance”) at 8-10.1

Plaintiff speculates, without any scientific grounding, that reports of disproportionality analyses

“will yield useful information about the causal relationship between ingestion of Prozac by

pregnant women and cardiac birth defects in newborn babies.” Pl. Mot. at 4 (emphasis added).

However, as the FDA has explained, such analyses are “not a tool for establishing causal

attributions between products and adverse events.” FDA Guidance at 8; accord Wells v.

SmithKline Beecham Corp., 2009 U.S. Dist. LEXIS 21251, at *37, 2009 WL 564303 (W.D. Tex.

Feb. 18, 2009). The Montastruc article that Plaintiff cites in his motion makes this very point,

stating that the “main use [of disproportionality analysis] is to confirm (or not) a potential

association based on a pharmacological hypothesis between a specific drug and an [adverse

event report]” and that such analysis “should be only considered as exploratory” in a context of

signal detection.2 The requested documents therefore will not tend to show whether Prozac is

capable of causing cardiac birth defects.


         1
             Available at https://www.fda.gov/media/71546/download.

         2
         Montastruc, et. al., Benefits and Strengths of the Disproportionality Analysis for Identification of Adverse
Drug Reactions in a Pharmacovigilance Database, Br. J. Clin. Pharmacol, at 906-07 (Dec. 2011) (emphasis added).



                                                         -2-
 Case: 5:17-cv-00338-KKC Doc #: 51 Filed: 10/03/19 Page: 3 of 7 - Page ID#: 1092




                  Plaintiff’s only expert, Dr. Thomas Sadler, acknowledged that disproportionality

analyses have important limitations and can only be used to show a “signal” or “potential

association,” rather than causation.3 Dr. Sadler further confirmed that controlled epidemiologic

studies were necessary for him to reach any conclusions as to causation.4 At no point in his

deposition did Dr. Sadler indicate that he needed additional discovery on disproportionality

analyses from Lilly in order to reach his opinions. Thus, regardless of what Plaintiff’s counsel

believes that the documents may show, the requested discovery would not inform or alter his

own expert’s opinions on general causation. It is therefore irrelevant in this phase of the

litigation. See Oct. 1, 2019 Order at 3-4 (Dkt. No. 50) (barring other discovery that was

irrelevant to Dr. Sadler’s opinions).

II.      PLAINTIFF REQUIRES EXPERT TESTIMONY TO PROVE HIS CLAIMS

                  Plaintiff’s motion further argues that proving a causal relationship between Prozac

and cardiac birth defects “may not require expert testimony, if Eli Lilly’s own employees

acknowledge the causal relationship in their analyses.” Pl. Mot. at 4. This Court, however, has

explicitly recognized the need for Plaintiff to prove his claims with expert testimony. Oct. 1, 2019

Order at 4 (Dkt. No. 50). Plaintiff cites no case in support of his position that he can prove his

case without an expert, and numerous courts have held to the contrary.5 See, e.g., Hans v.

Matrixx Initiatives, Inc., 2007 U.S. Dist. LEXIS 66105, at *10, 2007 WL 2668594 (W.D. Ky.




         3
          Transcript of Deposition of Thomas W. Sadler, Ph.D., conducted August 13, 2019 at 201:24-203:22,
attached as Ex. 1.

        4
          Id. at 204:3-7. Lilly has moved to exclude the testimony of Dr. Sadler because his analysis of the
epidemiologic literature is flawed. Dkt. No. 48.
         5
           In opposing Lilly’s Motion for Protective Order, Plaintiff previously acknowledged that his claims
required expert proof. Dkt. No. 35 at 5 (“Plaintiff does not deny that expert testimony is a requirement for
establishing general causation in prescription cases.”)



                                                        -3-
 Case: 5:17-cv-00338-KKC Doc #: 51 Filed: 10/03/19 Page: 4 of 7 - Page ID#: 1093




Sep. 5, 2007) (“personal injury cases arising out of exposure to drugs involve complex questions

of medical causation beyond the understanding of a lay person, and these require expert

testimony on causation issues”) (citing McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1239

(11th Cir. 2005)); see also In re Baycol Prods. Litig., 321 F.Supp.2d 1118, 1126 (D. Minn. 2004);

In re Zoloft Sertraline Hydrochloride Prods. Liab. Litig., 176 F. Supp. 3d 483, 498 (E.D. Pa.

2016), aff’d 858 F.3d 787 (3d Cir. 2017) (entering summary judgment in Zoloft birth defects

case due to the absence of admissible expert testimony on general causation); In re Mirena IUD

Prods. Liab. Litig., 202 F. Supp. 3d 304, 320 (S.D.N.Y. 2016) (holding that the alleged admissions of

a party were not a substitute for expert testimony to establish causation), affirmed on other grounds,

713 Fed. Appx. 11 (2d Cir. 2017).

                As the Mirena court explained, a party’s admissions do “not serve the purpose of

expert testimony: providing the jury with a scientific, non-speculative basis to assess general

causation. It is hard to imagine a case where Plaintiffs’ counsel could not find an expert who could

make the point using a reliable methodology, yet a patchwork of snippets of Defendants’ employees’

statements would do the trick.” Mirena, 202 F. Supp. 3d at 320. In short, documents that are not

relevant to Dr. Sadler’s opinion have no place in discovery in this general causation phase of the

litigation.

                In any event, the Court should not permit Plaintiff to go on a fishing expedition for

hypothetical admissions of causation by Lilly employees. There is no reason to believe such

statements exist, other than Plaintiff’s rank speculation. As explained above, disproportionality

analyses are simply not probative of causation, so there is no reason to think that Lilly employees

would have found causation in these analyses. And, Plaintiff has conducted a Rule 30(b)(6)

deposition of Lilly’s Chief Medical Officer, Dr. Timothy Garnett, and elicited Lilly’s

interpretation of what the data show on Prozac and cardiac birth defects: there is a potential risk


                                                  -4-
 Case: 5:17-cv-00338-KKC Doc #: 51 Filed: 10/03/19 Page: 5 of 7 - Page ID#: 1094




of birth defects associated with in utero exposure to Prozac, but causation has not been

established.6

III.     LILLY’S CONDUCT IN DISCOVERY IS PROPORTIONAL TO THE NEEDS OF
         THE CASE

                       Plaintiff spends much of his motion alternately complaining that Lilly has

produced either too many or too few documents. See Pl. Mot. at 2-3. Plaintiff served

sweepingly broad discovery requests, including but not limited to “all documents previously

produced or to be produced by Lilly in other U.S. lawsuits related to maternal Prozac use and the

risk of congenital heart defects.”7 Lilly appropriately objected to these requests where they were,

for example, beyond the scope of general causation discovery or overly burdensome.8 Yet as

Plaintiff acknowledges, Lilly did produce over 2 million pages of documents, the volume of

which reflects the breadth of Plaintiff’s discovery requests. And although Plaintiff complains

about the format of Lilly’s production, the documents were produced in a manner consistent with

the Protective Order and Electronically Stored Information Protocol agreed to by Plaintiff and

entered by this Court, in accordance with Federal Rule of Civil Procedure 34. Plaintiff’s

complaints about Lilly’s document production are accordingly without merit. In addition,

Plaintiff’s claim that Lilly has “shown a pattern of concealing from the public and from the legal

system about the drug Prozac,” which references an article detailing a settlement agreement




         6
           Transcript of Deposition of Dr. Timothy Garnett, conducted June 24, 2019 at 115:13-118:17, attached as
Ex. 2. That Dr. Garnett has not personally reviewed every document produced by Lilly in this litigation to date does
not in any way support Plaintiff’s leap that the requested documents will in fact contain evidence of causation. See
Pl. Mot. at 4.
         7
           See Lilly’s Responses to Plaintiff’s First Set of Requests for Production, served Jan. 11, 2019, attached as
Ex. 4 to Plaintiff’s Motion (emphasis added).

         8
             See id.



                                                          -5-
Case: 5:17-cv-00338-KKC Doc #: 51 Filed: 10/03/19 Page: 6 of 7 - Page ID#: 1095




entered into by Lilly over twenty years ago (Pl. Mot. at 5), is an outlandish and desperate attempt

to impute misconduct to Lilly in this case, where none exists.

IV.    CONCLUSION

               For all of the foregoing reasons, Lilly respectfully requests that the Court deny

Plaintiff’s motion to compel.

 Dated: October 3, 2019                               Respectfully submitted,

                                                      /s/ Carol Dan Browning
                                                      Carol Dan Browning
                                                      Stites & Harbison
                                                      400 W. Market Street, Suite 1800
                                                      Louisville, KY 40202-3352
                                                      cbrowning@stites.com
                                                      502-681-0516

                                                      and

                                                      Andrew Kantra
                                                      Admitted Pro Hac Vice
                                                      Pepper Hamilton LLP
                                                      Eighteenth and Arch Streets
                                                      3000 Two Logan Square
                                                      Philadelphia, PA 19103-2799
                                                      kantraa@pepperlaw.com
                                                      (215) 981-4000

                                                      Attorneys for Defendant Eli Lilly
                                                      and Company




                                                -6-
Case: 5:17-cv-00338-KKC Doc #: 51 Filed: 10/03/19 Page: 7 of 7 - Page ID#: 1096




                                CERTIFICATE OF SERVICE

               I, Carol Dan Browning, hereby certify that on this 3rd day of October, 2019,

pursuant to the Federal Rules of Civil Procedure, I did cause to have a true and correct copy of

the foregoing document served via ECF upon plaintiff’s counsel as follows:

                Jasper D. Ward, IV
                Alex C. Davis
                Jones Ward PLC
                The Pointe
                1205 E Washington Street, Suite 111
                Louisville, Kentucky 40206



                                                     /s/ Carol Dan Browning
                                                     Carol Dan Browning
